                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                                      3:18-cv-00615-FDW

STEVEN FAISON EL,                   )
                                    )
      Petitioner,                   )
                                    )
vs.                                 )                         ORDER
                                    )
KENNETH BEAVER, et al.,             )
                                    )
      Respondents.                  )
____________________________________)

        Steven Faison El, a prisoner of the State of North Carolina, has filed a pro se petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254 in this Court (Doc. No. 1), together with an

application to proceed in forma pauperis (Doc. No. 2).

        Faison El challenges his criminal judgment imposed in the Guilford County Superior

Court. (§ 2254 Pet. 1, Doc. No. 1.) Guilford County is within the territorial jurisdiction of the

United States District Court for the Middle District of North Carolina. See 28 U.S.C. § 113(b).

Thus, pursuant to the provisions of 28 U.S.C. § 2241(d), and in accordance with a joint order of

the United States District Courts for the Eastern, Middle and Western Districts of North Carolina

(Joint Order, In re: Applications for Writs of Habeas Corpus (Oct. 26, 1966)), the Court shall

transfer this action to the United States District Court for the Middle District of North Carolina,

where venue is proper.

        IT IS, THEREFORE, ORDERED that the Clerk of Court shall transfer this habeas

action to the United States District Court for the Middle District of North Carolina for all further

proceedings. The Clerk is further directed to provide a copy of this Order to Faison El and,

thereafter, to close this case.
                                                      1
SO ORDERED.

              Signed: November 16, 2018
               2018




                         2
